Citation Nr: 1409522	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by low back pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Following the hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of RO consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Veteran asserts entitlement to service connection for a low back disability, which he contends is due to his military service.  Specifically, he claims to have injured his back while shoveling snow during his active duty service.  See the January 2013 Board hearing transcript, pg. 3.

A service treatment record (STR) dated in April 1970 shows a complaint of right lumbar pain with an occasional sciatic component.  It was noted that the lumbar area was within normal limits upon examination.  The Veteran was prescribed rest and Robaxin.  A May 1970 service separation examination and report of medical history were absent any diagnosis or complaint of low back symptomatology.  Post-service treatment records noted diagnoses of radiculitis of the lumbosacral spine, lumbar spinal stenosis, and lumbalgia.

Despite evidence of a current disability and in-service treatment for low back complaints, the Veteran has not been afforded a VA examination as to his claim.  Therefore, as an opinion concerning the etiology of any currently diagnosed low back disability is not of record, the Board concludes that a VA examination is necessary to determine whether the Veteran's low back disability is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In providing the requested medical opinion, the VA examiner should note the Veteran's competent report of continuing low back symptomatology dating from his active duty service.  See the January 2013 Board hearing transcript, pgs. 4, 8-9.

The Board observes that the Veteran has reported receiving ongoing private medical treatment for his low back disability.  See the January 2013 Board hearing transcript, pg. 6.  To this end, he recently submitted private treatment records dated through April 2012.  Accordingly, upon remand, VA should attempt to obtain any outstanding records of ongoing treatment for low back symptomatology.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of private medical treatment from Dr. Smith that the Veteran may have received since April 2012.  All available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military low back injury and symptoms.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current low back disability had its onset during the Veteran's period of active duty service or is otherwise related to such service.

In answering these questions, the examiner should address the Veteran's in-service low back complaints.  The examiner should also address the Veteran's assertions of continuity of symptomatology dating from his military discharge.  Medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, re-adjudicate the claim of service connection for a disability manifested by low back pain.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

